     Case 5:19-cv-01814-JVS-SP Document 127 Filed 09/08/20 Page 1 of 1 Page ID #:4486



 1
 2
 3
 4
 5
 6
 7
                           UNITED STATES DISTRICT COURT
 8
                         CENTRAL DISTRICT OF CALIFORNIA
 9
      Joseph D Ornelas, et al,       )                 EDCV 19-01814JVS(SPx)
10                                   )
                                     )                 ORDER OF DISMISSAL UPON
11                Plaintiff,         )
                                     )                 SETTLEMENT OF CASE
12          v.                       )
                                     )
13                                   )
      Target Corporation, et al,     )
14                                   )
                  Defendant(s).      )
15                                   )
      ______________________________ )
16
17
            The Court having been advised by the counsel for the parties that the above-
18
      entitled action has been settled,
19
             IT IS ORDERED that this action be and is hereby dismissed in its entirety
20
      without prejudice to the right, upon good cause being shown within 75 days, to reopen
21
      the action if settlement is not consummated.
22
23
      DATED: 9/8/20                          ___________________________
24
                                                        James V. Selna
25                                                   United States District Judge
26
27
28
